Exhibit 10.3

 

ALPHASMART, INC.

 

2003 STOCK PLAN

 

(As amended, April 2004)

 

1. Purposes of the Plan. The purposes of this Plan are:

 

  • to attract and retain the best available personnel for positions of
substantial responsibility,

 

  • to provide additional incentive to Employees, Directors and Consultants, and

 

  • to promote the success of the Company’s business.

 

The Plan permits the grant of Incentive Stock Options, Nonstatutory Stock
Options, Stock Purchase Rights, Restricted Stock, Stock Appreciation Rights,
Performance Units and Performance Shares. This Plan will become effective only
upon the closing of the first underwritten public offering of the Company’s
Common Stock.

 

2. Definitions. As used herein, the following definitions will apply:

 

(a) “Administrator” means the Board or any of its Committees as will be
administering the Plan, in accordance with Section 4 of the Plan.

 

(b) “Affiliated SAR” means an SAR that is granted in connection with a related
Option, and which automatically will be deemed to be exercised at the same time
that the related Option is exercised.

 

(c) “Applicable Laws” means the requirements relating to the administration of
stock-based awards under U.S. state corporate laws, U.S. federal and state
securities laws, the Code, any stock exchange or quotation system on which the
Common Stock is listed or quoted and the applicable laws of any foreign country
or jurisdiction where Awards are, or will be, granted under the Plan.

 

(d) “Award” means, individually or collectively, a grant under the Plan of
Options, SARs, Stock Purchase Rights, Restricted Stock, Performance Units or
Performance Shares.

 

(e) “Award Agreement” means the written or electronic agreement setting forth
the terms and provisions applicable to each Award granted under the Plan. The
Award Agreement is subject to the terms and conditions of the Plan.

 

(f) “Beneficial Owner” means a “beneficial owner” (as defined in Rule 13d-3 of
the Securities Exchange Act of 1934, as amended), directly or indirectly, of
securities of the Company representing 1% or more of the total voting power
represented by the Company’s outstanding voting securities on the date of any
grant hereunder.

 



--------------------------------------------------------------------------------

(g) “Board” means the Board of Directors of the Company.

 

(h) “Change in Control” means the occurrence of any of the following events:

 

(i) Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Exchange Act) becomes the “beneficial owner” (as defined in Rule 13d-3 of the
Exchange Act), directly or indirectly, of securities of the Company representing
fifty percent (50%) or more of the total voting power represented by the
Company’s then outstanding voting securities; or

 

(ii) The consummation of the sale or disposition by the Company of all or
substantially all of the Company’s assets;

 

(iii) A change in the composition of the Board occurring within a two-year
period, as a result of which fewer than a majority of the directors are
Incumbent Directors. “Incumbent Directors” means directors who either (A) are
Directors as of the effective date of the Plan, or (B) are elected, or nominated
for election, to the Board with the affirmative votes of at least a majority of
the Incumbent Directors at the time of such election or nomination (but will not
include an individual whose election or nomination is in connection with an
actual or threatened proxy contest relating to the election of directors to the
Company); or

 

(iv) The consummation of a merger or consolidation of the Company with any other
corporation, other than a merger or consolidation which would result in the
voting securities of the Company outstanding immediately prior thereto
continuing to represent (either by remaining outstanding or by being converted
into voting securities of the surviving entity or its parent) at least fifty
percent (50%) of the total voting power represented by the voting securities of
the Company or such surviving entity or its parent outstanding immediately after
such merger or consolidation.

 

(i) “Code” means the Internal Revenue Code of 1986, as amended. Any reference to
a section of the Code herein will be a reference to any successor or amended
section of the Code.

 

(j) “Committee” means a committee of Directors appointed by the Board in
accordance with Section 4 of the Plan.

 

(k) “Common Stock” means the common stock of the Company.

 

(l) “Company” means AlphaSmart, Inc., a Delaware corporation, or any successor
thereto.

 

(m) “Consultant” means any person, including an advisor, engaged by the Company
or a Parent or Subsidiary to render services to such entity.

 

(n) “Director” means a member of the Board.

 

(o) “Disability” means total and permanent disability as defined in Section
22(e)(3) of the Code, provided that in the case of Awards other than Incentive
Stock Options, the Administrator in its discretion may determine whether a
permanent and total disability exists in

 

-2-



--------------------------------------------------------------------------------

accordance with uniform and non-discriminatory standards adopted by the
Administrator from time to time.

 

(p) “Employee” means any person, including Officers and Directors, employed by
the Company or any Parent or Subsidiary of the Company. Neither service as a
Director nor payment of a director’s fee by the Company will be sufficient to
constitute “employment” by the Company.

 

(q) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

 

(r) “Exchange Program” means a program under which (a) outstanding Awards are
surrendered or cancelled in exchange for Awards of the same type (which may have
lower exercise prices and different terms), Awards of a different type, and/or
cash, and/or (b) the exercise price of an outstanding Award is reduced. The
terms and conditions of any Exchange Program will be determined by the
Administrator in its sole discretion.

 

(s) “Fair Market Value” means, as of any date, the value of Common Stock
determined as follows:

 

(i) If the Common Stock is listed on any established stock exchange or a
national market system, including without limitation the Nasdaq National Market
or The Nasdaq SmallCap Market of The Nasdaq Stock Market, its Fair Market Value
will be the closing sales price for such stock (or the closing bid, if no sales
were reported) as quoted on such exchange or system on the day of determination,
as reported in The Wall Street Journal or such other source as the Administrator
deems reliable;

 

(ii) If the Common Stock is regularly quoted by a recognized securities dealer
but selling prices are not reported, the Fair Market Value of a Share of Common
Stock will be the mean between the high bid and low asked prices for the Common
Stock on the day of determination, as reported in The Wall Street Journal or
such other source as the Administrator deems reliable; or

 

(iii) In the absence of an established market for the Common Stock, the Fair
Market Value will be determined in good faith by the Administrator.

 

(t) “Fiscal Year” means the fiscal year of the Company.

 

(u) “Freestanding SAR” means a SAR that is granted independently of any Option.

 

(v) “Incentive Stock Option” means an Option intended to qualify as an incentive
stock option within the meaning of Section 422 of the Code and the regulations
promulgated thereunder.

 

(w) “Inside Director” means a Director who is an Employee.

 

(x) “Nonstatutory Stock Option” means an Option that by its terms does not
qualify or is not intended to qualify as an Incentive Stock Option.

 

-3-



--------------------------------------------------------------------------------

(y) “Officer” means a person who is an officer of the Company within the meaning
of Section 16 of the Exchange Act and the rules and regulations promulgated
thereunder.

 

(z) “Option” means a stock option granted pursuant to the Plan.

 

(aa) “Optioned Stock” means the Common Stock subject to an Award.

 

(bb) “Outside Director” means a Director who is neither an Employee nor a
Beneficial Owner and who, at the time of being elected or appointed a Director,
does not hold Unvested Awards.

 

(cc) “Parent” means a “parent corporation,” whether now or hereafter existing,
as defined in Section 424(e) of the Code.

 

(dd) “Participant” means the holder of an outstanding Award granted under the
Plan.

 

(ee) “Performance Share” means an Award granted to a Participant pursuant to
Section 10.

 

(ff) “Performance Unit” means an Award granted to a Participant pursuant to
Section 10.

 

(gg) “Period of Restriction” means the period during which the transfer of
Shares of Restricted Stock are subject to restrictions and therefore, the Shares
are subject to a substantial risk of forfeiture. Such restrictions may be based
on the passage of time, the achievement of target levels of performance, or the
occurrence of other events as determined by the Administrator.

 

(hh) “Plan” means this 2003 Stock Plan.

 

(ii) “Registration Date” means the effective date of the first registration
statement that is filed by the Company and declared effective pursuant to
Section 12(g) of the Exchange Act, with respect to any class of the Company’s
securities.

 

(jj) “Restricted Stock” means shares of Common Stock acquired pursuant to a
grant of Stock Purchase Rights under Section 7 of the Plan, issued pursuant to a
Restricted Stock award under Section 8 of the Plan, or issued pursuant to the
early exercise of an Option.

 

(kk) “Rule 16b-3” means Rule 16b-3 of the Exchange Act or any successor to Rule
16b-3, as in effect when discretion is being exercised with respect to the Plan.

 

(ll) “Section 16(b) “ means Section 16(b) of the Exchange Act.

 

(mm) “Service Provider” means an Employee, Director or Consultant.

 

(nn) “Share” means a share of the Common Stock, as adjusted in accordance with
Section 14 of the Plan.

 

-4-



--------------------------------------------------------------------------------

(oo) “Stock Appreciation Right” or “SAR” means an Award, granted alone or in
connection with an Option, that pursuant to Section 9 is designated as a SAR.

 

(pp) “Stock Purchase Right” means the right to purchase Common Stock pursuant to
Section 7 of the Plan.

 

(qq) “Subsidiary” means a “subsidiary corporation”, whether now or hereafter
existing, as defined in Section 424(f) of the Code.

 

(rr) “Tandem SAR” means a SAR that is granted in connection with a related
Option, the exercise of which will require forfeiture of the right to purchase
an equal number of Shares under the related Option (and when a Share is
purchased under the Option, the SAR will be canceled to the same extent).

 

(ss) “Unvested Awards” shall mean Options or Restricted Stock that (i) were
granted to an individual in connection with such individual’s position as an
Employee and (ii) are still subject to vesting or lapsing of Company repurchase
rights or similar restrictions.

 

3. Stock Subject to the Plan.

 

(a) Stock Subject to the Plan. Subject to the provisions of Section 14 of the
Plan, the maximum aggregate number of Shares that may be optioned and sold under
the Plan is such number of Shares which have been reserved but not issued under
the Company’s 1998 Stock Plan (the “1998 Plan”) as of the Registration Date,
plus (a) any Shares returned to the 1998 Plan as a result of termination of
options or repurchase of Shares issued under such plan, and (b) an annual
increase to be added on the first day of the Company’s fiscal year beginning in
2005, equal to the lesser of (i) 800,000 Shares, (ii) 3% of the outstanding
Shares on such date or (iii) an amount determined by the Board. The Shares may
be authorized, but unissued, or reacquired Common Stock. Shares shall not be
deemed to have been issued pursuant to the Plan with respect to any portion of
an Award that is settled in cash. Upon payment in Shares pursuant to the
exercise of an SAR, the number of Shares available for issuance under the Plan
shall be reduced only by the number of Shares actually issued in such payment.
If the exercise price of an Option is paid by tender to the Company, or
attestation to the ownership, of Shares owned by the Participant, the number of
Shares available for issuance under the Plan shall be reduced by the gross
number of Shares for which the Option is exercised.

 

(b) Lapsed Awards. If an Award expires or becomes unexercisable without having
been exercised in full, or is surrendered pursuant to an Exchange Program, the
unpurchased Shares which were subject thereto will become available for future
grant or sale under the Plan (unless the Plan has terminated); provided,
however, that Shares that have actually been issued under the Plan, whether upon
exercise of an Award, will not be returned to the Plan and will not become
available for future distribution under the Plan, except that if unvested Shares
are forfeited or repurchased by the Company, such Shares will become available
for future grant under the Plan.

 

(c) Share Reserve. The Company, during the term of this Plan, will at all times
reserve and keep available such number of Shares as will be sufficient to
satisfy the requirements of the Plan.

 

-5-



--------------------------------------------------------------------------------

4. Administration of the Plan.

 

(a) Procedure.

 

(i) Multiple Administrative Bodies. Different Committees with respect to
different groups of Service Providers may administer the Plan.

 

(ii) Section 162(m). To the extent that the Administrator determines it to be
desirable to qualify Options granted hereunder as “performance-based
compensation” within the meaning of Section 162(m) of the Code, the Plan will be
administered by a Committee of two or more “outside directors” within the
meaning of Section 162(m) of the Code.

 

(iii) Rule 16b-3. To the extent desirable to qualify transactions hereunder as
exempt under Rule 16b-3, the transactions contemplated hereunder will be
structured to satisfy the requirements for exemption under Rule 16b-3.

 

(iv) Other Administration. Other than as provided above, the Plan will be
administered by (A) the Board or (B) a Committee, which committee will be
constituted to satisfy Applicable Laws.

 

(b) Powers of the Administrator. Subject to the provisions of the Plan, and in
the case of a Committee, subject to the specific duties delegated by the Board
to such Committee, the Administrator will have the authority, in its discretion:

 

(i) to determine the Fair Market Value;

 

(ii) to select the Service Providers to whom Awards may be granted hereunder;

 

(iii) to determine the number of Shares to be covered by each Award granted
hereunder;

 

(iv) to approve forms of agreement for use under the Plan;

 

(v) to determine the terms and conditions, not inconsistent with the terms of
the Plan, of any Award granted hereunder. Such terms and conditions include, but
are not limited to, the exercise price, the time or times when Awards may be
exercised (which may be based on performance criteria), any vesting acceleration
or waiver of forfeiture restrictions, and any restriction or limitation
regarding any Award or the Shares relating thereto, based in each case on such
factors as the Administrator will determine;

 

(vi) to institute an Exchange Program;

 

(vii) to construe and interpret the terms of the Plan and Awards granted
pursuant to the Plan;

 

-6-



--------------------------------------------------------------------------------

(viii) to prescribe, amend and rescind rules and regulations relating to the
Plan, including rules and regulations relating to sub-plans established for the
purpose of satisfying applicable foreign laws;

 

(ix) to modify or amend each Award (subject to Section 18(c) of the Plan),
including the discretionary authority to extend the post-termination
exercisability period of Awards longer than is otherwise provided for in the
Plan;

 

(x) to allow Participants to satisfy withholding tax obligations by electing to
have the Company withhold from the Shares to be issued upon exercise of an Award
that number of Shares having a Fair Market Value equal to the minimum amount
required to be withheld (the Fair Market Value of the Shares to be withheld will
be determined on the date that the amount of tax to be withheld is to be
determined and all elections by a Participant to have Shares withheld for this
purpose will be made in such form and under such conditions as the Administrator
may deem necessary or advisable);

 

(xi) to authorize any person to execute on behalf of the Company any instrument
required to effect the grant of an Award previously granted by the
Administrator;

 

(xii) to allow a Participant to defer the receipt of the payment of cash or the
delivery of Shares that would otherwise be due to such Participant under an
Award

 

(xiii) to make all other determinations deemed necessary or advisable for
administering the Plan.

 

(c) Effect of Administrator’s Decision. The Administrator’s decisions,
determinations and interpretations will be final and binding on all Participants
and any other holders of Awards.

 

5. Eligibility. Nonstatutory Stock Options, Stock Purchase Rights, Restricted
Stock, Stock Appreciation Rights, Performance Units and Performance Shares may
be granted to Service Providers. Incentive Stock Options may be granted only to
Employees.

 

6. Stock Options.

 

(a) Limitations.

 

(i) Each Option will be designated in the Award Agreement as either an Incentive
Stock Option or a Nonstatutory Stock Option. However, notwithstanding such
designation, to the extent that the aggregate Fair Market Value of the Shares
with respect to which Incentive Stock Options are exercisable for the first time
by the Participant during any calendar year (under all plans of the Company and
any Parent or Subsidiary) exceeds $100,000, such Options will be treated as
Nonstatutory Stock Options. For purposes of this Section 6(a), Incentive Stock
Options will be taken into account in the order in which they were granted. The
Fair Market Value of the Shares will be determined as of the time the Option
with respect to such Shares is granted.

 

(ii) The following limitations will apply to grants of Options and Stock
Appreciation Rights:

 

(1) No Service Provider will be granted, in any Fiscal Year, Options to purchase
more than 333,350 Shares.

 

-7-



--------------------------------------------------------------------------------

(2) In connection with his or her initial service, a Service Provider may be
granted Options to purchase up to an additional 1,333,400 Shares, which will not
count against the limit set forth in Section 6(a)(2)(ii)(1) above.

 

(3) The foregoing limitations will be adjusted proportionately in connection
with any change in the Company’s capitalization as described in Section 14.

 

(4) If an Option is cancelled in the same Fiscal Year in which it was granted
(other than in connection with a transaction described in Section 14), the
cancelled Option will be counted against the limits set forth in subsections (1)
and (2) above. For this purpose, if the exercise price of an Option is reduced,
the transaction will be treated as a cancellation of the Option and the grant of
a new Option.

 

(b) Term of Option. The term of each Option will be stated in the Award
Agreement. In the case of an Incentive Stock Option, the term will be ten (10)
years from the date of grant or such shorter term as may be provided in the
Award Agreement. Moreover, in the case of an Incentive Stock Option granted to a
Participant who, at the time the Incentive Stock Option is granted, owns stock
representing more than ten percent (10%) of the total combined voting power of
all classes of stock of the Company or any Parent or Subsidiary, the term of the
Incentive Stock Option will be five (5) years from the date of grant or such
shorter term as may be provided in the Award Agreement.

 

(c) Option Exercise Price and Consideration.

 

(i) Exercise Price. The per share exercise price for the Shares to be issued
pursuant to exercise of an Option will be determined by the Administrator,
subject to the following:

 

(1) In the case of an Incentive Stock Option

 

a) granted to an Employee who, at the time the Incentive Stock Option is
granted, owns stock representing more than ten percent (10%) of the voting power
of all classes of stock of the Company or any Parent or Subsidiary, the per
Share exercise price will be no less than 110% of the Fair Market Value per
Share on the date of grant.

 

b) granted to any Employee other than an Employee described in paragraph (A)
immediately above, the per Share exercise price will be no less than 100% of the
Fair Market Value per Share on the date of grant.

 

(2) In the case of a Nonstatutory Stock Option, the per Share exercise price
will be determined by the Administrator. In the case of a Nonstatutory Stock
Option intended to qualify as “performance-based compensation” within the
meaning of Section 162(m) of the Code, the per Share exercise price will be no
less than 100% of the Fair Market Value per Share on the date of grant.

 

-8-



--------------------------------------------------------------------------------

(3) Notwithstanding the foregoing, Incentive Stock Options may be granted with a
per Share exercise price of less than 100% of the Fair Market Value per Share on
the date of grant pursuant to a merger or other corporate transaction.

 

(ii) Waiting Period and Exercise Dates. At the time an Option is granted, the
Administrator will fix the period within which the Option may be exercised and
will determine any conditions that must be satisfied before the Option may be
exercised.

 

(iii) Form of Consideration. The Administrator will determine the acceptable
form of consideration for exercising an Option, including the method of payment.
In the case of an Incentive Stock Option, the Administrator will determine the
acceptable form of consideration at the time of grant. Such consideration may
consist entirely of: (1) cash; (2) check; (3) promissory note; (4) other Shares,
provided Shares acquired directly or indirectly from the Company, (A) have been
owned by the Participant and not subject to substantial risk of forfeiture for
more than six months on the date of surrender, and (B) have a Fair Market Value
on the date of surrender equal to the aggregate exercise price of the Shares as
to which said Option will be exercised; (5) consideration received by the
Company under a cashless exercise program implemented by the Company in
connection with the Plan; (6) a reduction in the amount of any Company liability
to the Participant, including any liability attributable to the Participant’s
participation in any Company-sponsored deferred compensation program or
arrangement; (7) any combination of the foregoing methods of payment; or (8)
such other consideration and method of payment for the issuance of Shares to the
extent permitted by Applicable Laws.

 

(d) Exercise of Option.

 

(i) Procedure for Exercise; Rights as a Stockholder. Any Option granted
hereunder will be exercisable according to the terms of the Plan and at such
times and under such conditions as determined by the Administrator and set forth
in the Award Agreement. An Option may not be exercised for a fraction of a
Share.

 

An Option will be deemed exercised when the Company receives: (i) written or
electronic notice of exercise (in accordance with the Award Agreement) from the
person entitled to exercise the Option, and (ii) full payment for the Shares
with respect to which the Option is exercised. Full payment may consist of any
consideration and method of payment authorized by the Administrator and
permitted by the Award Agreement and the Plan. Shares issued upon exercise of an
Option will be issued in the name of the Participant or, if requested by the
Participant, in the name of the Participant and his or her spouse. Until the
Shares are issued (as evidenced by the appropriate entry on the books of the
Company or of a duly authorized transfer agent of the Company), no right to vote
or receive dividends or any other rights as a stockholder will exist with
respect to the Optioned Stock, notwithstanding the exercise of the Option. The
Company will issue (or cause to be issued) such Shares promptly after the Option
is exercised. No adjustment will be made for a dividend or other right for which
the record date is prior to the date the Shares are issued, except as provided
in Section 14 of the Plan.

 

Exercising an Option in any manner will decrease the number of Shares thereafter
available, both for purposes of the Plan and for sale under the Option, by the
number of Shares as to which the Option is exercised.

 

-9-



--------------------------------------------------------------------------------

(ii) Termination of Relationship as a Service Provider. If a Participant ceases
to be a Service Provider, other than upon the Participant’s death or Disability,
the Participant may exercise his or her Option within such period of time as is
specified in the Award Agreement to the extent that the Option is vested on the
date of termination (but in no event later than the expiration of the term of
such Option as set forth in the Award Agreement). In the absence of a specified
time in the Award Agreement, the Option will remain exercisable for three (3)
months following the Participant’s termination. Unless otherwise provided by the
Administrator, if on the date of termination the Participant is not vested as to
his or her entire Option, the Shares covered by the unvested portion of the
Option will revert to the Plan. If after termination the Participant does not
exercise his or her Option within the time specified by the Administrator, the
Option will terminate, and the Shares covered by such Option will revert to the
Plan.

 

(iii) Disability of Participant. If a Participant ceases to be a Service
Provider as a result of the Participant’s Disability, the Participant may
exercise his or her Option within such period of time as is specified in the
Award Agreement to the extent the Option is vested on the date of termination
(but in no event later than the expiration of the term of such Option as set
forth in the Award Agreement). In the absence of a specified time in the Award
Agreement, the Option will remain exercisable for twelve (12) months following
the Participant’s termination. Unless otherwise provided by the Administrator,
if on the date of termination the Participant is not vested as to his or her
entire Option, the Shares covered by the unvested portion of the Option will
revert to the Plan. If after termination the Participant does not exercise his
or her Option within the time specified herein, the Option will terminate, and
the Shares covered by such Option will revert to the Plan.

 

(iv) Death of Participant. If a Participant dies while a Service Provider, the
Option may be exercised following the Participant’s death within such period of
time as is specified in the Award Agreement to the extent that the Option is
vested on the date of death (but in no event may the option be exercised later
than the expiration of the term of such Option as set forth in the Award
Agreement), by the Participant’s designated beneficiary, provided such
beneficiary has been designated prior to Participant’s death in a form
acceptable to the Administrator. If no such beneficiary has been designated by
the Participant, then such Option may be exercised by the personal
representative of the Participant’s estate or by the person(s) to whom the
Option is transferred pursuant to the Participant’s will or in accordance with
the laws of descent and distribution. In the absence of a specified time in the
Award Agreement, the Option will remain exercisable for twelve (12) months
following Participant’s death. Unless otherwise provided by the Administrator,
if at the time of death Participant is not vested as to his or her entire
Option, the Shares covered by the unvested portion of the Option will
immediately revert to the Plan. If the Option is not so exercised within the
time specified herein, the Option will terminate, and the Shares covered by such
Option will revert to the Plan.

 

7. Stock Purchase Rights.

 

(a) Rights to Purchase. Stock Purchase Rights may be issued either alone, in
addition to, or in tandem with other awards granted under the Plan and/or cash
awards made outside of the Plan. After the Administrator determines that it will
offer Stock Purchase Rights under the Plan, it will advise the offeree in
writing or electronically, by means of an Award Agreement, of the terms,
conditions and restrictions related to the offer, including the number of Shares
that the offeree will

 

-10-



--------------------------------------------------------------------------------

be entitled to purchase, the price to be paid, and the time within which the
offeree must accept such offer. The offer will be accepted as determined by the
Administrator.

 

(b) Repurchase Option. Unless the Administrator determines otherwise, the Award
Agreement will grant the Company a repurchase option exercisable upon the
voluntary or involuntary termination of the purchaser’s service with the Company
for any reason (including death or Disability). The purchase price for Shares
repurchased pursuant to the Award Agreement will be determined by the
Administrator and may be paid by cancellation of any indebtedness of the
purchaser to the Company. The repurchase option will lapse at a rate determined
by the Administrator.

 

(c) Other Provisions. The Award Agreement will contain such other terms,
provisions and conditions not inconsistent with the Plan as may be determined by
the Administrator.

 

(d) Rights as a Stockholder. Once the Stock Purchase Right is exercised, the
purchaser will have the rights equivalent to those of a stockholder, and will be
a stockholder when his or her purchase is entered upon the records of the duly
authorized transfer agent of the Company. No adjustment will be made for a
dividend or other right for which the record date is prior to the date the Stock
Purchase Right is exercised, except as provided in Section 14 of the Plan.

 

8. Restricted Stock.

 

(a) Grant of Restricted Stock. Subject to the terms and provisions of the Plan,
the Administrator, at any time and from time to time, may grant Shares of
Restricted Stock to Service Providers in such amounts as the Administrator, in
its sole discretion, will determine.

 

(b) Restricted Stock Agreement. Each Award of Restricted Stock will be evidenced
by an Award Agreement that will specify the Period of Restriction, the number of
Shares granted, and such other terms and conditions as the Administrator, in its
sole discretion, will determine. Unless the Administrator determines otherwise,
Shares of Restricted Stock will be held by the Company as escrow agent until the
restrictions on such Shares have lapsed.

 

(c) Transferability. Except as provided in this Section 8, Shares of Restricted
Stock may not be sold, transferred, pledged, assigned, or otherwise alienated or
hypothecated until the end of the applicable Period of Restriction.

 

(d) Other Restrictions. The Administrator, in its sole discretion, may impose
such other restrictions on Shares of Restricted Stock as it may deem advisable
or appropriate.

 

(e) Removal of Restrictions. Except as otherwise provided in this Section 8,
Shares of Restricted Stock covered by each Restricted Stock grant made under the
Plan will be released from escrow as soon as practicable after the last day of
the Period of Restriction. The Administrator, in its discretion, may accelerate
the time at which any restrictions will lapse or be removed.

 

(f) Voting Rights. During the Period of Restriction, Service Providers holding
Shares of Restricted Stock granted hereunder may exercise full voting rights
with respect to those Shares, unless the Administrator determines otherwise.

 

-11-



--------------------------------------------------------------------------------

(g) Dividends and Other Distributions. During the Period of Restriction, Service
Providers holding Shares of Restricted Stock will be entitled to receive all
dividends and other distributions paid with respect to such Shares unless
otherwise provided in the Award Agreement. If any such dividends or
distributions are paid in Shares, the Shares will be subject to the same
restrictions on transferability and forfeitability as the Shares of Restricted
Stock with respect to which they were paid.

 

(h) Return of Restricted Stock to Company. On the date set forth in the Award
Agreement, the Restricted Stock for which restrictions have not lapsed will
revert to the Company and again will become available for grant under the Plan.

 

9. Stock Appreciation Rights.

 

(a) Grant of SARs. Subject to the terms and conditions of the Plan, an SAR may
be granted to Service Providers at any time and from time to time as will be
determined by the Administrator, in its sole discretion. The Administrator may
grant Affiliated SARs, Freestanding SARs, Tandem SARs, or any combination
thereof.

 

(b) Number of Shares. The Administrator will have complete discretion to
determine the number of SARs granted to any Service Provider.

 

(c) Exercise Price and Other Terms. The Administrator, subject to the provisions
of the Plan, will have complete discretion to determine the terms and conditions
of SARs granted under the Plan. However, the exercise price of Tandem or
Affiliated SARs will equal the exercise price of the related Option.

 

(d) Exercise of Tandem SARs. Tandem SARs may be exercised for all or part of the
Shares subject to the related Option upon the surrender of the right to exercise
the equivalent portion of the related Option. A Tandem SAR may be exercised only
with respect to the Shares for which its related Option is then exercisable.
With respect to a Tandem SAR granted in connection with an Incentive Stock
Option: (a) the Tandem SAR will expire no later than the expiration of the
underlying Incentive Stock Option; (b) the value of the payout with respect to
the Tandem SAR will be for no more than one hundred percent (100%) of the
difference between the exercise price of the underlying Incentive Stock Option
and the Fair Market Value of the Shares subject to the underlying Incentive
Stock Option at the time the Tandem SAR is exercised; and (c) the Tandem SAR
will be exercisable only when the Fair Market Value of the Shares subject to the
Incentive Stock Option exceeds the Exercise Price of the Incentive Stock Option.

 

(e) Exercise of Affiliated SARs. An Affiliated SAR will be deemed to be
exercised upon the exercise of the related Option. The deemed exercise of an
Affiliated SAR will not necessitate a reduction in the number of Shares subject
to the related Option.

 

(f) Exercise of Freestanding SARs. Freestanding SARs will be exercisable on such
terms and conditions as the Administrator, in its sole discretion, will
determine.

 

(g) SAR Agreement. Each SAR grant will be evidenced by an Award Agreement that
will specify the exercise price, the term of the SAR, the conditions of
exercise, and such other terms and conditions as the Administrator, in its sole
discretion, will determine.

 

-12-



--------------------------------------------------------------------------------

(h) Expiration of SARs. An SAR granted under the Plan will expire upon the date
determined by the Administrator, in its sole discretion, and set forth in the
Award Agreement. Notwithstanding the foregoing, the rules of Section 6(d) also
will apply to SARs.

 

(i) Payment of SAR Amount. Upon exercise of an SAR, a Participant will be
entitled to receive payment from the Company in an amount determined by
multiplying:

 

(i) The difference between the Fair Market Value of a Share on the date of
exercise over the exercise price; times

 

(ii) The number of Shares with respect to which the SAR is exercised.

 

At the discretion of the Administrator, the payment upon SAR exercise may be in
cash, in Shares of equivalent value, or in some combination thereof.

 

10. Performance Units and Performance Shares.

 

(a) Grant of Performance Units/Shares. Performance Units and Performance Shares
may be granted to Service Providers at any time and from time to time, as will
be determined by the Administrator, in its sole discretion. The Administrator
will have complete discretion in determining the number of Performance Units and
Performance Shares granted to each Participant.

 

(b) Value of Performance Units/Shares. Each Performance Unit will have an
initial value that is established by the Administrator on or before the date of
grant. Each Performance Share will have an initial value equal to the Fair
Market Value of a Share on the date of grant.

 

(c) Performance Objectives and Other Terms. The Administrator will set
performance objectives in its discretion which, depending on the extent to which
they are met, will determine the number or value of Performance Units/Shares
that will be paid out to the Service Providers. The time period during which the
performance objectives must be met will be called the “Performance Period.” Each
Award of Performance Units/Shares will be evidenced by an Award Agreement that
will specify the Performance Period, and such other terms and conditions as the
Administrator, in its sole discretion, will determine. The Administrator may set
performance objectives based upon the achievement of Company-wide, divisional,
or individual goals, applicable federal or state securities laws, or any other
basis determined by the Administrator in its discretion.

 

(d) Earning of Performance Units/Shares. After the applicable Performance Period
has ended, the holder of Performance Units/Shares will be entitled to receive a
payout of the number of Performance Units/Shares earned by the Participant over
the Performance Period, to be determined as a function of the extent to which
the corresponding performance objectives have been achieved. After the grant of
a Performance Unit/Share, the Administrator, in its sole discretion, may reduce
or waive any performance objectives for such Performance Unit/Share.

 

(e) Form and Timing of Payment of Performance Units/Shares. Payment of earned
Performance Units/Shares will be made as soon as practicable after the
expiration of the applicable Performance Period. The Administrator, in its sole
discretion, may pay earned Performance Units/Shares in the form of cash, in
Shares (which have an aggregate Fair Market Value equal to the

 

-13-



--------------------------------------------------------------------------------

value of the earned Performance Units/Shares at the close of the applicable
Performance Period) or in a combination thereof.

 

(f) Cancellation of Performance Units/Shares. On the date set forth in the Award
Agreement, all unearned or unvested Performance Units/Shares will be forfeited
to the Company, and again will be available for grant under the Plan.

 

11. Formula Option Grants to Outside Directors.

 

All grants of Options to Outside Directors pursuant to this Section will be
automatic and nondiscretionary and will be made in accordance with the following
provisions:

 

(a) Type of Option. All Options granted pursuant to this Section will be
Nonstatutory Stock Options and, except as otherwise provided herein, will be
subject to the other terms and conditions of the Plan.

 

(b) No Discretion. No person will have any discretion to select which Outside
Directors will be granted Options under this Section or to determine the number
of Shares to be covered by such Options (except as provided in Sections 11(g)
and 14).

 

(c) First Option. Each person who first becomes an Outside Director following
the Registration Date will be automatically granted an Option to purchase 24,000
Shares (the “First Option”) on or about the date on which such person first
becomes an Outside Director, whether through election by the stockholders of the
Company or appointment by the Board to fill a vacancy; provided, however, that
an Inside Director or Beneficial Owner who ceases to be an Inside Director or
Beneficial Owner, respectively, but who remains a Director will not receive a
First Option.

 

(d) Subsequent Option. Each Outside Director will be automatically granted an
Option to purchase 6000 Shares (a “Subsequent Option”) on January 1 of each
calendar year beginning in 2005, if as of such date, he or she will have served
on the Board for at least the preceding six (6) months.

 

(e) Terms. The terms of each Option granted pursuant to this Section will be as
follows:

 

(i) The term of the Option will be ten (10) years.

 

(ii) The exercise price per Share will be 100% of the Fair Market Value per
Share on the date of grant of the Option.

 

(iii) Subject to Section 14, the First Option will vest and become exercisable
as to 100% of the Shares subject to such Option on the fourth anniversary of its
date of grant, provided that the Participant continues to serve as a Service
Provider through such date.

 

(f) Subject to Section 14, the Subsequent Option will vest and become
exercisable in one installment upon the Participant’s completion of the four
(4)-year period of service measured from the grant date.

 

-14-



--------------------------------------------------------------------------------

(g) Amendment. The Administrator in its discretion may change the number of
Shares subject to the First Options and Subsequent Options.

 

12. Leaves of Absence. Unless the Administrator provides otherwise, vesting of
Awards granted hereunder will be suspended during any unpaid leave of absence. A
Service Provider will not cease to be an Employee in the case of (i) any leave
of absence approved by the Company or (ii) transfers between locations of the
Company or between the Company, its Parent, or any Subsidiary. For purposes of
Incentive Stock Options, no such leave may exceed ninety (90) days, unless
reemployment upon expiration of such leave is guaranteed by statute or contract.
If reemployment upon expiration of a leave of absence approved by the Company is
not so guaranteed, then three months following the 91st day of such leave any
Incentive Stock Option held by the Participant will cease to be treated as an
Incentive Stock Option and will be treated for tax purposes as a Nonstatutory
Stock Option.

 

13. Transferability of Awards. Unless determined otherwise by the Administrator,
an Award may not be sold, pledged, assigned, hypothecated, transferred, or
disposed of in any manner other than by will or by the laws of descent or
distribution and may be exercised, during the lifetime of the Participant, only
by the Participant. If the Administrator makes an Award transferable, such Award
will contain such additional terms and conditions as the Administrator deems
appropriate.

 

14. Adjustments; Dissolution or Liquidation; Merger or Change in Control.

 

(a) Adjustments. In the event that any dividend or other distribution (whether
in the form of cash, Shares, other securities, or other property),
recapitalization, stock split, reverse stock split, reorganization, merger,
consolidation, split-up, spin-off, combination, repurchase, or exchange of
Shares or other securities of the Company, or other change in the corporate
structure of the Company affecting the Shares occurs, the Administrator, in
order to prevent diminution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, may (in its sole discretion)
adjust the number and class of Shares that may be delivered under the Plan
and/or the number, class, and price of Shares covered by each outstanding Award,
the numerical Share limits in Sections 3 and 6 of the Plan and the number of
Shares issuable pursuant to Section 11.

 

(b) Dissolution or Liquidation. In the event of the proposed dissolution or
liquidation of the Company, the Administrator will notify each Participant as
soon as practicable prior to the effective date of such proposed transaction. To
the extent it has not been previously exercised, an Award will terminate
immediately prior to the consummation of such proposed action.

 

(c) Change in Control. In the event of a Change in Control, each outstanding
Option, Stock Purchase Right and Stock Appreciation Right will be assumed or an
equivalent option or right substituted by the successor corporation or a Parent
or Subsidiary of the successor corporation. In the event that the successor
corporation refuses to assume or substitute for the Option, Stock Purchase Right
or Stock Appreciation Right, the Participant will fully vest in and have the
right to exercise the Option, Stock Purchase Right or Stock Appreciation Right
as to all of the Optioned Stock, including Shares as to which it would not
otherwise be vested or exercisable (subject to consummation of the Change in
Control). If an Option, Stock Purchase Right or Stock Appreciation Right becomes
fully vested and exercisable in lieu of assumption or substitution in the event
of a

 

-15-



--------------------------------------------------------------------------------

Change in Control, the Administrator will notify the Participant in writing or
electronically that the Option, Stock Purchase Right or Stock Appreciation Right
will be fully vested and exercisable for a period of time determined by the
Administrator in its sole discretion, and the Option, Stock Purchase Right or
Stock Appreciation Right will terminate upon the expiration of such period.

 

With respect to Options, SARs and/or Stock Purchase Rights granted to an Outside
Director that are assumed or substituted for, if on the date of or following
such assumption or substitution the Participant’s status as a Director or a
director of the successor corporation, as applicable, is terminated other than
upon a voluntary resignation by the Participant, then the Participant will fully
vest in and have the right to exercise the Option, SAR and/or Stock Purchase
Rights as to all of the Optioned Stock, including Shares as to which it would
not otherwise be vested or exercisable.

 

For the purposes of this subsection (c), the Option, Stock Purchase Right or
Stock Appreciation Right will be considered assumed if, following the Change in
Control, the option or right confers the right to purchase or receive, for each
Share subject to the Option, Stock Purchase Right or Stock Appreciation Right
immediately prior to the Change in Control, the consideration (whether stock,
cash, or other securities or property) or, in the case of a Stock Appreciation
Right upon the exercise of which the Administrator determines to pay cash, the
fair market value of the consideration, received in the merger or Change in
Control by holders of Common Stock for each Share held on the effective date of
the transaction (and if holders were offered a choice of consideration, the type
of consideration chosen by the holders of a majority of the outstanding Shares);
provided, however, that if such consideration received in the Change in Control
is not solely common stock of the successor corporation or its Parent, the
Administrator may, with the consent of the successor corporation, provide for
the consideration to be received upon the exercise of the Option, Stock Purchase
Right or Stock Appreciation Right, for each Share subject to the Option, Stock
Purchase Right or Stock Appreciation Right, to be solely common stock of the
successor corporation or its Parent equal in fair market value to the per share
consideration received by holders of Common Stock in the Change in Control.

 

15. No Effect on Employment or Service. Neither the Plan nor any Award will
confer upon a Participant any right with respect to continuing the Participant’s
relationship as a Service Provider with the Company, nor will they interfere in
any way with the Participant’s right or the Company’s right to terminate such
relationship at any time, with or without cause, to the extent permitted by
Applicable Laws.

 

16. Date of Grant. The date of grant of an Award will be, for all purposes, the
date on which the Administrator makes the determination granting such Award, or
such other later date as is determined by the Administrator. Notice of the
determination will be provided to each Participant within a reasonable time
after the date of such grant.

 

-16-



--------------------------------------------------------------------------------

17. Term of Plan. Subject to Section 21 of the Plan, the Plan will become
effective upon its adoption by the Board. It will continue in effect for a term
of ten (10) years unless terminated earlier under Section 18 of the Plan.

 

18. Amendment and Termination of the Plan.

 

(a) Amendment and Termination. The Board may at any time amend, alter, suspend
or terminate the Plan.

 

(b) Stockholder Approval. The Company will obtain stockholder approval of any
Plan amendment to the extent necessary and desirable to comply with Applicable
Laws.

 

(c) Effect of Amendment or Termination. No amendment, alteration, suspension or
termination of the Plan will impair the rights of any Participant, unless
mutually agreed otherwise between the Participant and the Administrator, which
agreement must be in writing and signed by the Participant and the Company.
Termination of the Plan will not affect the Administrator’s ability to exercise
the powers granted to it hereunder with respect to Awards granted under the Plan
prior to the date of such termination.

 

19. Conditions Upon Issuance of Shares.

 

(a) Legal Compliance. Shares will not be issued pursuant to the exercise of an
Award unless the exercise of such Award and the issuance and delivery of such
Shares will comply with Applicable Laws and will be further subject to the
approval of counsel for the Company with respect to such compliance.

 

(b) Investment Representations. As a condition to the exercise of an Award, the
Company may require the person exercising such Award to represent and warrant at
the time of any such exercise that the Shares are being purchased only for
investment and without any present intention to sell or distribute such Shares
if, in the opinion of counsel for the Company, such a representation is
required.

 

20. Inability to Obtain Authority. The inability of the Company to obtain
authority from any regulatory body having jurisdiction, which authority is
deemed by the Company’s counsel to be necessary to the lawful issuance and sale
of any Shares hereunder, will relieve the Company of any liability in respect of
the failure to issue or sell such Shares as to which such requisite authority
will not have been obtained.

 

21. Stockholder Approval. The Plan will be subject to approval by the
stockholders of the Company within twelve (12) months after the date the Plan is
adopted. Such stockholder approval will be obtained in the manner and to the
degree required under Applicable Laws.

 

-17-



--------------------------------------------------------------------------------

THE ALPHASMART, INC. 2003 STOCK PLAN

 

SUB-PLAN FOR UK EMPLOYEES

 

1. The purpose of this Sub-Plan is to provide incentive for present and future
employees of AlphaSmart Europe Limited through the grant of options over Common
Stock.

 

2. This Sub-Plan is governed by the AlphaSmart, Inc. 2003 Stock Plan and all its
provisions shall be identical to those of the Plan save that the following
sections shall be as stated in this Sub-Plan in order to accommodate the
specific requirements of UK law.

 

1. Purposes of the Sub-Plan

 

The purposes of this Sub-Plan are:

 

  • to attract and retain the best available personnel for positions of
substantial responsibility;

 

  • to provide additional incentive to Employees; and

 

  • to promote the success of the Company’s business.

 

The Sub-Plan permits the grant of Nonstatutory Stock Options, Stock Purchase
Rights, Restricted Stock, Stock Appreciation Rights, Performance Units and
Performance Shares.

 

2. Eligibility

 

Nonstatutory Stock Options, Stock Purchase Rights, Restricted Stock, Stock
Appreciation Rights, Performance Units and Performance Shares may be granted to
Employees.

 

General

 

References to Incentive Stock Options shall not apply to Options granted under
the Sub Plan.

 